                                          UNITED STATES DISTRICT COURT
                                              DISTRICT OF MARYLAND
         CHAMBERS OF                                                                   101 WEST LOMBARD STREET
    STEPHANIE A. GALLAGHER                                                            BALTIMORE, MARYLAND 21201
UNITED STATES MAGISTRATE JUDGE                                                                (410) 962-7780
                                                                                            Fax (410) 962-1812


                                                            December 17, 2018

    LETTER TO COUNSEL

              RE:      Derrick S. v. Commissioner, Social Security Administration;1
                       Civil No. SAG-18-741

    Dear Counsel:

             On March 13, 2018, Plaintiff Derrick S. petitioned this Court to review the Social
    Security Administration’s (“SSA’s”) final decision to deny his claim for Supplemental Security
    Income. ECF 1. I have considered the parties’ cross-motions for summary judgment. ECF 12,
    15. I find that no hearing is necessary. See Loc. R. 105.6 (D. Md. 2018). This Court must uphold
    the decision of the SSA if it is supported by substantial evidence and if the SSA employed proper
    legal standards. See 42 U.S.C. §§ 405(g), 1383(c)(3); Craig v. Chater, 76 F.3d 585, 589 (4th Cir.
    1996). Under that standard, I will deny Plaintiff’s motion, grant the SSA’s motion, and affirm
    the SSA’s judgment pursuant to sentence four of 42 U.S.C. § 405(g). This letter explains my
    rationale.

            This case has a lengthy procedural history. Plaintiff filed his claim for benefits on
    February 16, 2011, alleging a disability onset date of May 22, 2010.2 Tr. 118-25. His claim was
    denied initially and on reconsideration. Tr. 68-71, 74-75. A hearing was held on June 12, 2013,
    before an Administrative Law Judge (“ALJ”). Tr. 31-52. Following the hearing, the ALJ
    determined that Plaintiff was not disabled within the meaning of the Social Security Act during
    the relevant time frame. Tr. 15-30. The Appeals Council (“AC”) denied Plaintiff’s request for
    review, Tr. 1-5, but following an appeal, the case was remanded for further consideration. Tr.
    436-37. A second hearing was held on January 4, 2016. Tr. 379-400. Following that hearing,
    the ALJ again issued an opinion denying benefits. Tr. 443-63. This time, the AC issued an order
    remanding the case for rehearing. Tr. 464-70. A third hearing was held on October 19, 2017.
    Tr. 401-35. After the hearing, on November 15, 2017, the ALJ once again wrote an opinion
    denying benefits. Tr. 329-55. This time, the AC denied review, so the ALJ’s 2017 decision
    constitutes the final, reviewable decision of the SSA.

           The ALJ found that Plaintiff suffered from the severe impairments of “status post left
    ankle fracture and open reduction/internal fixation of the left ankle; major depressive disorder;

    1
     Currently, the position of Commissioner of the Social Security Administration is vacant, and most duties
    are fulfilled by Nancy A. Berryhill, Deputy Commissioner for Operations, performing the duties and
    functions not reserved to the Commissioner of Social Security.
    2
        Plaintiff later amended his alleged onset date to January 1, 2015. Tr. 434.
Derrick S. v. Commissioner, Social Security Administration
Civil No. SAG-18-741
December 17, 2018
Page 2

and history of polysubstance abuse, anxiety disorder, and neurodevelopmental disorders.” Tr.
335. Despite these impairments, the ALJ determined that Plaintiff retained the residual
functional capacity (“RFC”) to:

       perform light work as defined in 20 CFR § 416.967(b), including that he can lift
       20 pounds occasionally and 10 pounds frequently, and is able to sit for 6 hours out
       of an 8-hour workday, except he is able to stand for 2 hours out of an 8-hour day,
       and can walk for 2 hours out of an 8-hour workday. He can never push or pull
       with the lower left extremity. He can never operate foot controls with the lower
       left extremity. He can perform postural activities occasionally, except that he can
       never climb ladders, ropes, and scaffolds. He is precluded from work at
       unprotected heights. He is able to understand, remember, and carry out simple
       instructions. In addition to normal breaks he would be expected to be off-task for
       10% of an 8-hour workday. He would be able to have occasional contact with the
       public.

Tr. 338. After considering the testimony of a vocational expert (“VE”), the ALJ determined that
Plaintiff could not perform his past relevant work, Tr. 346, but could perform other jobs existing
in the national economy. Tr. 347-48. Therefore, the ALJ concluded that Plaintiff was not
disabled. Tr. 348.

        Plaintiff makes several arguments on appeal: (1) that the ALJ’s RFC assessment was
flawed and runs afoul of the Fourth Circuit’s decision in Mascio v. Colvin, 780 F.3d 632, 638
(4th Cir. 2015); (2) that the ALJ did not provide sufficient justification for her findings regarding
time off-task; and (3) that the ALJ erred in evaluating the opinion evidence from a consultative
examiner, Dr. McDonald, and a medical expert, Dr. Adamo. I disagree.

        First, in Mascio, the United States Court of Appeals for the Fourth Circuit determined
that remand was appropriate for three distinct reasons, including, as pertinent to this case, the
inadequacy of the ALJ’s evaluation of “moderate difficulties” in concentration, persistence, or
pace. Id. At step three of the sequential evaluation, the ALJ determines whether a claimant’s
impairments meet or medically equal any of the impairments listed in 20 C.F.R. Part 404,
Subpart P, Appendix 1 (2017). Listings 12.00 et seq. pertain to mental impairments. 20 C.F.R.
Pt. 404, Subpt. P, App. 1 § 12.00 (2017). The relevant listings therein consist of: (1) “paragraph
A criteria,” which consist of a set of medical findings; (2) “paragraph B criteria,” which consist
of a set of impairment-related functional limitations; and (3) “paragraph C criteria,” which relate
to “serious and persistent” disorders lasting at least two years with a history of ongoing medical
treatment and marginal adjustment. Id. §§ 12.00(A), (G). A claimant’s impairments meet the
listings relevant to this case by satisfying either the paragraph A and paragraph B criteria, or the
paragraph A and paragraph C criteria. Id. § 12.00(A).

       Paragraph B consists of four broad functional areas assessing the ability to: (1)
understand, remember, or apply information; (2) interact with others; (3) concentrate, persist, or
maintain pace; and (4) adapt or manage oneself. Id. § 12.00(A)(2)(b). The functional area of
Derrick S. v. Commissioner, Social Security Administration
Civil No. SAG-18-741
December 17, 2018
Page 3

concentration, persistence, or pace “refers to the abilit[y] to focus attention on work activities
and stay on task at a sustained rate.” Id. § 12.00(E)(3).

         The ALJ employs the “special technique” to rate a claimant’s degree of limitation in each
area, based on the extent to which the claimant’s impairment “interferes with [the claimant’s]
ability to function independently, appropriately, effectively, and on a sustained basis.” 20 C.F.R.
§§ 416.920a(b), (c)(2) (2017). The ALJ uses a five-point scale to rate a claimant’s degree of
limitation in the four areas: none, mild, moderate, marked, or extreme. Id. § 416.920a(c)(4). A
moderate limitation signifies the claimant has only a fair ability to function in the relevant area of
mental functioning. 20 C.F.R. Pt. 404, Subpt. P, App. 1 § 12.00(F)(2)(c) (2017).

        The Fourth Circuit remanded Mascio because the hypothetical the ALJ posed to the
VE—and the corresponding RFC assessment—did not include any mental limitations other than
unskilled work, despite the fact that, at step three of the sequential evaluation, the ALJ
determined that the claimant had moderate difficulties in maintaining concentration, persistence,
or pace. 780 F.3d at 637-38. The Fourth Circuit specifically held that it “agree[s] with other
circuits that an ALJ does not account for a claimant’s limitations in concentration, persistence,
and pace by restricting the hypothetical question to simple, routine tasks or unskilled work.” Id.
at 638 (quoting Winschel v. Comm’r of Soc. Sec., 631 F.3d 1176, 1180 (11th Cir. 2011)) (internal
quotation marks omitted). In so holding, the Fourth Circuit emphasized the distinction between
the ability to perform simple tasks and the ability to stay on task, stating that “[o]nly the latter
limitation would account for a claimant’s limitation in concentration, persistence, or pace.” Id.
Although the Fourth Circuit noted that the ALJ’s error might have been cured by an explanation
as to why the claimant’s moderate difficulties in concentration, persistence, or pace did not
translate into a limitation in the claimant’s RFC, it held that absent such an explanation, remand
was necessary. Id.

       At step three in the instant case, the ALJ found that Plaintiff had moderate limitations
maintaining concentration, persistence, or pace. Tr. 337. The ALJ’s analysis stated:

       With regard to concentrating, persisting, or maintaining pace, the claimant has a
       moderate limitation. In a pre-hearing function report, the claimant indicated
       having problems completing tasks or finishing things, but he did not identify
       problems with concentration. As noted above, at the hearing, he testified to
       difficulty with focus.    Moreover, as discussed below, at a consultative
       psychological evaluation in 2011 he was considered to have a “severe”
       concentration impairment. These statements suggest more than mild limitation in
       this area. However, at a more recent consultative psychological evaluation in
       2016, he was observed to work continuously and maintain concentration during
       intelligence testing. Additionally, at the hearing, Dr. Adamo testified that the
       claimant would have moderate limitation in this area.

Id. (internal citations omitted). The ALJ also found that Plaintiff had moderate limitations in the
area of understanding, remembering, or applying information. Tr. 337. The corresponding
Derrick S. v. Commissioner, Social Security Administration
Civil No. SAG-18-741
December 17, 2018
Page 4

provisions in the RFC assessment state, “[Plaintiff] is able to understand, remember, and carry
out simple instructions. In addition to normal breaks he would be expected to be off-task for
10% of an 8-hour workday.” Tr. 338. The ALJ provided a detailed explanation for how the RFC
accounted for Plaintiff’s limitations with regard to memory, concentration, and focus. Tr. 345-
46. The ALJ’s inclusion of time off-task in the RFC is precisely the type of limitation the Fourth
Circuit in Mascio explained accounts for limitations in concentration, persistence, and pace. 780
F.3d at 638. Additionally, the ALJ provided a comprehensive explanation as to why no further
restrictions were required in the RFC. See Tr. 342 (noting “normal psychological findings over
time” and the fact that Plaintiff’s “depression has resolved”); Tr. 344-45 (citing to the
assessments from medical expert Dr. Adamo and consultative evaluator Dr. Fielding).
        As to the finding that Plaintiff would be off-task 10% of the workday, the ALJ in this
case expressly explained how she reached the conclusion. The ALJ discussed Dr. Adamo’s
opinion which suggested that he would be off-task one third of the workday. Tr. 344. The ALJ
pointed to specific evidence undermining that opinion, including the fact that Plaintiff was able
to sustain concentration to complete intellectual testing. Id. Thus, this case is distinguishable
from other cases in which the ALJ simply asserted a specific percentage of time off-task, without
providing any explanation of how that number was reached.

       Finally, with respect to the medical opinion evidence, Plaintiff argues that the ALJ did
not include any of the findings from Dr. McDonald’s consultative evaluation in the RFC
assessment. However, Dr. McDonald evaluated Plaintiff in 2011, Tr. 341, and Plaintiff amended
his onset date to January 1, 2015, Tr. 434, making the evaluation rather dated. Moreover, the
ALJ not only considered and evaluated the findings from Dr. McDonald’s report, but explained,
by referring to more recent mental health treatment notes and evaluations, why she reached
conclusions that differed from Dr. McDonald’s. Tr. 341-43. Accordingly, I find no error in the
ALJ’s consideration of Dr. McDonald’s report.

        Similarly, the ALJ thoroughly explained her evaluation of the opinion rendered by the
medical expert, Dr. Adamo. The only portion of the opinion the ALJ rejected was the suggestion
that Plaintiff would spend one-third of the day off-task. Tr. 344. Otherwise, the ALJ’s RFC
assessment was consistent with Dr. Adamo’s opinion. Id. As described above, the ALJ
explained her evaluation that Plaintiff’s time off-task would be less than one-third of the
workday, although she did not reject the limitation completely.

        Ultimately, the function of this Court is not to review Plaintiff’s claim de novo or to
reweigh the evidence of record. See Smith v. Schweiker, 795 F.2d 343, 345 (4th Cir. 1986)
(citing 42 U.S.C. § 405(g); Blalock v. Richardson, 483 F.2d 773, 775 (4th Cir. 1972)). Rather,
this Court is to determine whether, upon review of the whole record, the SSA’s decision is
supported by substantial evidence and a proper application of the law. Hays v. Sullivan, 907 F.2d
1453, 1456 (4th Cir. 1990) (citing 42 U.S.C. § 405(g)). In light of the evidence cited by the ALJ
and her proper application of the relevant legal standards, her opinion must be affirmed.
Derrick S. v. Commissioner, Social Security Administration
Civil No. SAG-18-741
December 17, 2018
Page 5



      For the reasons set forth above, Plaintiff’s Motion for Summary Judgment, ECF 12, is
DENIED, and Defendant’s Motion for Summary Judgment, ECF 15, is GRANTED. The SSA’s
judgement is AFFIRMED pursuant to sentence four of 42 U.S.C. § 405(g). The Clerk is directed
to CLOSE this case.

        Despite the informal nature of this letter, it should be flagged as an opinion and docketed
as an order.

                                                 Sincerely yours,

                                                             /s/

                                                 Stephanie A. Gallagher
                                                 United States Magistrate Judge
